  


 HR 2871 ENR: To amend title 28, United States Code, to modify the composition of the southern judicial district of Mississippi to improve judicial efficiency, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and thirteen 
H. R. 2871 
 
AN ACT 
To amend title 28, United States Code, to modify the composition of the southern judicial district of Mississippi to improve judicial efficiency, and for other purposes. 
 
 
1.Realignment of southern judicial district of MississippiSection 104(b) of title 28, United States Code, is amended to read as follows: 
 
(b)Southern DistrictThe southern district comprises four divisions. 
(1)The Northern Division comprises the counties of Copiah, Hinds, Holmes, Issaquena, Kemper, Lauderdale, Leake, Madison, Neshoba, Newton, Noxubee, Rankin, Scott, Simpson, Sharkey, Smith, Warren, and Yazoo. Court for the Northern Division shall be held at Jackson. 
(2)The Southern Division comprises the counties of George, Greene, Hancock, Harrison, Jackson, Pearl River, and Stone. Court for the Southern Division shall be held at Gulfport. 
(3)The Eastern Division comprises the counties of Clarke, Covington, Forrest, Jasper, Jefferson Davis, Jones, Lamar, Lawrence, Marion, Perry, Wayne, and Walthall. Court for the Eastern Division shall be held at Hattiesburg. 
(4)The Western Division comprises the counties of Adams, Amite, Claiborne, Franklin, Jefferson, Lincoln, Pike, and Wilkinson. Court for the Western Division shall be held at Natchez..  
2.Effective dateThis Act and the amendment made by this Act shall take effect on the date of the enactment of this Act.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
